Title: Thomas Jefferson to William Jenkings, 1 July 1809
From: Jefferson, Thomas
To: Jenkings, William


          
            Sir  Monticello July 1. 09.
            When you spoke with me at Washington, on the sale of my lands at the Natural bridge, the proposition was new, & I wished to consider of it. on reflection I find that it is a dead capital in my hands, that it in other hands it may be useful to the owner & the public. I am therefore willing to sell it. with respect to price, you said you supposed it worth as much as the adjacent tract which had sold two or three times at 10.D. & some of it at £4. the acre. within these limits therefore we may probably agree, altho in considering it merely as land we omit what gives it distinguished value, it’s including the Natural bridge, undoubtedly one of the sublimest curiosities in nature. I had always believed that if there were accomodations there, the healthy part of the company which frequents the various springs, would pass the same season at the bridge of preference, as their object is merely to be absent from the lower country at that season & the climate & curiosity of the bridge would render a stay there much more eligible. I shall be glad to hear from you on this subject and tender you the assurances of my respect.
            
              Th:
              Jefferson
          
          
            P.S. I inclose the courses Etc taken from the patent.
          
        